UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


MARTI MORRIS,

              Plaintiff,
       v.                                          Civil Action No. 20-cv-03578 (JMC)
LLOYD J. AUSTIN, III,

              Defendant.


                                            ORDER

       For the reasons stated in the accompanying Memorandum Opinion, it is hereby

       ORDERED that Court GRANTS the Motion to Dismiss, ECF No. 14, filed by the

Defendant, the Secretary of the United States Department of Defense, and this matter is hereby

DISMISSED pursuant to Federal Rule 12(b)(6).

       This is a final appealable Order. See Fed. R. App. P. 4(a).




Date: October 7, 2022

                                             ____________________________
                                              JIA M. COBB
                                              United States District Court Judge